In two related child protective proceedings pursuant to Family Court Act article 10, the father appeals from (1) a fact-finding order of the Family Court, Queens County (Richroath, J.), dated September 21, 2007, which, after a hearing, determined that he neglected the child Raima W and derivatively neglected the *634child Anthony W, and (2) an order of disposition of the same court dated November 20, 2007, which, upon the fact-finding order, inter alia, released the children to the custody of the maternal grandmother.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as the fact-finding order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
“Where a determination depends upon the assessment of the credibility of witnesses, the findings of the hearing court are entitled to great weight” (Matter of Erich J., 22 AD3d 849 [2005]). Here, contrary to the appellant’s contention, the Family Court’s finding of neglect as to the child Raima W based on his use of alcohol while driving a car in which the child was a passenger, and his use of corporal punishment is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]; Matter of Heather D., 17 AD3d 1087 [2005]; Matter of Pedro C., 1 AD3d 267 [2003]). Furthermore, the evidence also supports a finding of derivative neglect with respect to Anthony W. (see Family Ct Act § 1046 [a] [i]; Matter of Ramsay M., 17 AD3d 678 [2005]; Matter of Dutchess County Dept. of Social Servs. [Noreen K.], 242 AD2d 533, 534 [1997]).
The appellant’s remaining contention is without merit. Rivera, J.P., Angiolillo, Garni and McCarthy, JJ., concur.